Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, drawn to polypeptides that bind complement component C5 or serum albumin or fusion proteins thereof, in the reply filed on 11/22/2021 is acknowledged.
Claims 16-20-24, 26, 27, and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021. 
Upon further consideration the election of species requirement for the invention of Group I is withdrawn. 
Claims 1-10, 13-15, 21-24, 26, 28, and 29 are examined on the merits in the present Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-3, 13, 14, 15, 21, 23, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163). 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that complement component C5 plays an important role in inflammatory and cell killing processes; however, dysregulation of C5 can lead to immune-compromised patients or disorders characterized by excessive cellular degradation (e.g. hemolytic disorders caused by C5-mediated hemolysis). Thus, artisans would be motivated to develop inhibitors of C5 having enhanced pharmokinetic properties (e.g. half-life). To this end, Applicant developed fusion proteins comprising anti-C5 VHH domains and anti-human serum albmin (HSA) VHH domains. Several anti-C5a VHH clones (LCP0115, LCP0143, LCP0146, LCP0296, and LCP0302) were shown to inhibit classical complement pathway (CCP)-mediated hemolysis of chicken erythrocytes as well as inhibit cleavage of human C5 and thus liberation of C5a (with the exception of clone LCP0143) and were further selected for humanization based on matched affinity to human and cyno C5(see Examples 5 and 6 as well as Tables 2 – 5). Similarly,  the CDR sequences for the anti-HSA VHH domains are derived from 12 different VHH clones (HAS020, HAS038, HAS040, HAS041, HAS042, HAS044, HAS077, HAS079, HAS081, HAS091, 
Further, while the VHH domains of the claimed invention are intended to bind to either complement component C5 or human serum albumin, artisans would not be able to envision the complete structure of an antibody in terms of which three CDRs can be combined in order to retain binding affinity for complement C5 or human serum albumin based on the recitation of these antigens alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480.10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. 
Therefore, the claimed VHH domains and fusion proteins thereof lack adequate written description because there does not appear to be any correlation between every possible CDR combination in a VHH domain and the functional property of binding to either complement 

Enablement
Claims 1-3, 13, 14, 15, 21, 23, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to fusion proteins comprising anti-C5 VHH domains and anti-human serum albumin VHH domains. 
As stated earlier, while the specification teaches the humanization of several anti-C5a VHH clones (LCP0115, LCP0143, LCP0146, LCP0296, and LCP0302) that were shown to inhibit classical complement pathway (CCP)-mediated hemolysis of chicken erythrocytes as well as inhibit cleavage of human C5 and thus liberation of C5a (with the exception of clone LCP0143) and were further selected based on matched affinity to human and cyno C5(see Examples 5 and 6 as well as Tables 2 – 5), there is no data provided showing that the individual CDRs from each of the anti-C5 VHH clones as claimed can be mixed and matched with each other without substantially impacting the ability of the VHH antibody or fusion protein thereof to bind to C5 or block the activity of C5 in a patient with a complement-mediated disorder as it does not appear that the humanized clones are variants/mutants of a single starting clone (see Examples 1-6). It 
Claims 28 and 29 are also drawn to a therapeutic kit containing a composition comprising the fusion proteins of the claimed invention to be administered to a patient having a complement mediated disorder. The specification teaches that the term “complement-mediated disorder” refers to a disorder caused, directly or indirectly, by dysregulation of the complement pathway, e.g. activation or suppression of the complement pathway or to a disorder that is mediated, indirectly or directly by one or more components of the complement pathway or a product generated by the complement pathway (Page 18, Ln. 9-13). Further, the term can refer to a disorder that is exacerbated by one or more components of the complement pathway or a product generated by the complement pathway (Page 39, Ln. 6-24). As such, the list of clinical conditions in the specification is provided by way of example and thus is not limiting with regard to the patient Nature immunology 22.2 (2021): 128-139). Further, it has been shown that the C5a-C5aR1 axis is a critical driver of severity of anemia in patients with Gaucher’s disease (Pandey, see entire document)(Pandey, Manoj K., et al. J Immunol May 1, 2021, 206 (1 Supplement) 64.01). However, Applicant’s definition of a “complement-mediated disorder” would include those that are not, either directly or indirectly, mediated or exacerbated by complement factor C5; yet the fusion proteins of the instantly claimed invention comprise VHH domains that target complement component C5 specifically. Targeting C5a-C5aR1 axis may stop or slow down anemia development in GD. For example, the therapeutic response to the anti-C5 antibody eculizumab in C3 glomerulopathies (C3G), a disorder of the alternative complement pathway resulting in the deposition of C3 and its cleavage products within the glomeruli and leading to inflammation and progressive kidney disease,  has been highly heterogeneous with some patients showing improvement in kidney function and others developing progressive chronic kidney disease, suggesting upstream C3-dependent pathways play a role in disease pathogenies (Caravaca et al, see entire document, in particular, Abstract and Anticomplement Therapy) (Caravaca-Fontán, Fernando, et al. Nephron 144.6 (2020): 272-280). Thus, while disrupting the interaction of complement component C5 with its ligands may be therapeutically beneficial in conditions caused or exacerbated, at least in part, by said interactions, other conditions in which 
Therefore, the specification does not enable one of ordinary skill in the art to make or use the invention over the full scope of the claims. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the specification, whereby one of ordinary skill in the art would not be able to readily determine which three CDRs as claimed would be required for a given VHH domain to sufficiently retain binding to either complement component C5 or human serum albumin. Further, artisans would not be able to reasonably predict the efficacy of the claimed VHH antibodies targeting complement factor C5 and fusion proteins thereof in the treatment of any and every complement-mediated disorder. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 24, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheridan et al (US11198725B2), hereinafter Sheridan. 

Sheridan discloses an engineered polypeptide an LVP058 anti-properdin monovalent antibody VHH linked to an anti-albumin VHH by a (G4S)3 linker in which the polypeptide has the amino acid sequence of SEQ ID NO: 55(see entire document, in particular, Column 6, Ln. 15-30 and Table 4),  and is at least 90% identical to SEQ ID NOs: 25 or 26 of the instant claims.  Further, the amino acid sequence of SEQ ID NO: 55 fully comprises the CDR1, CDR2, and CDR3 of SEQ ID NO: 38, 48, and 55 recited in the instant claims, respectively. 
Thus, Sheridan anticipates the anti-human serum albumin VHH antibodies recited in the instant claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11198725B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate or are obvious variants over the instant claims. 
The issued claims recite an antibody construct that specifically binds human properdin and albumin having the amino acid sequence of SEQ ID NO: 51 (issued claim 7) (see also Table 4 of issued specification). The amino acid sequence of albumin present in SEQ ID NO: 51 is at least 90% identical to the amino acid sequence of SEQ ID NO: 25 or 26 recited in the instant claims. 
Thus, the issued claims anticipate instant claims 23, 24, and 26. 

Conclusion
No claims are allowable. Claims 4-10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/
 Examiner, Art Unit 1644                                                                                                                                                                                            
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644